                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 O.B., by and through his parents GARLAND
 BURT and JULIE BURT; C.F., by and through
 his mother, KRISTEN FISHER; J.M. and S.M.,
 by and through their parents, and DAN
 MCCULLOUGH and MICHELE MCCULLOUGH,
 individually and on behalf of a class,                   No. 15-CV-10463

                             Plaintiffs,                  Judge Charles P. Kocoras
                   v.
                                                          M agistrate Judge Jeffrey
 THERESA A. EAGLESON, in her official                     Cummings
 capacity as Director of the Illinois Department of
 Healthcare and Family Services,

                             Defendant.


            AGREED MOTION FOR THE ENTRY OF JUDGMENT ORDER

       Pursuant to the Consent Decree approved by this Court on November 14, 2019 (Dkt. #

182), Plaintiffs and Defendants respectfully move this Court to enter a Judgment Order for the

payment of reasonable attorneys’ fees and costs incurred by Class Counsel, all in accordance

with the express terms of the Decree.

       Pursuant to paragraph 28 of the Consent Decree, the Defendant shall pay to Class

Counsel the sum of $650,000 in the manner set forth in written instructions provided by Class

Counsel and agreed to by the Parties. The payment of $650,000 shall be set forth in a Judgment

Order to be entered by the Court.

       Upon the filing of this Agreed Motion for the Entry of Judgment Order, Class Counsel

will email to this Court a proposed Judgment Order.

       WHEREFORE, Plaintiffs and Defendant respectfully request that this Court enter the

proposed Judgment Order providing for payment of attorneys’ fees and costs in the total amount
of $650,000 (as more fully set forth in the proposed Judgment Order), reflecting the agreed upon

distribution by the parties.




 Dated: December 17, 2019                     Respectfully submitted,

 For Plaintiffs                               For Defendant

 By: /s/Thomas Yates                          By: /s/ R. Douglas Rees

 Robert H. Farley, Jr.                        R. Douglas Rees
 Robert H. Farley, Jr. Ltd.                   Office of the Attorney General of the State of
 1155 S. Washington St., Suite 201            Illinois
 Naperville, IL 60540                         100 West Randolph Street, 12 th Floor
                                              Chicago, Illinois 60601
 Caroline Chapman
 Thomas Yates
 Legal Council for Health Justice
 17 N. State, Suite 900
 Chicago, IL 60602
 312-427-8990

 Jane Perkins
 Sarah Somers
 National Health Law Program
 200 North Greensboro Street
 Suite D-13
 Carrboro, NC 27510
 919-968-6308




                                               2
                               CERTIFICATE OF SERVICE


        I, Thomas Yates, one of the Attorneys for the Plaintiffs’, deposes and states that he
caused the foregoing Agreed Motion for Entry of Judgment Order to be served by electronically
filing said document with the Clerk of the Court using the CM/ECF system, this the 17th day of
December, 2019.


                                                   /s/ Thomas Yates




                                               3
